Citation Nr: 1040535	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  08-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of 
Legionnaire's disease.

2.  Entitlement to an evaluation in excess of 10 percent for a 
disability of the lumbar segment of the spine, prior to March 22, 
2009, on appeal from an initial grant of service connection.

3.  Entitlement to an evaluation in excess of 10 percent for a 
disability of the lumbar segment of the spine, after March 21, 
2010, on appeal from an initial grant of service connection.

4.  Entitlement to an evaluation in excess of 10 percent for a 
disability of the cervical segment of the spine, prior to March 
22, 2009, on appeal from an initial grant of service connection.

5.  Entitlement to an evaluation in excess of 10 percent for a 
disability of the cervical segment of the spine, after March 21, 
2010, on appeal from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from November 1975 to 
February 1980, from November 1996 to July 1997, from March 2003 
to August 2006, and from March 2009 to March 2010.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that rating action, the RO denied entitlement to 
service connection for the residuals of Legionnaire's disease but 
granted service connection for disabilities of the lumbar and 
cervical segments of the spine.  The appellant has appealed the 
denial of service connection for the residuals of Legionnaire's 
disease; he has also appealed the assignment of 10 percent 
disability ratings for his neck and lower back disabilities 
claiming that the disability ratings should be higher.  

After the appellant perfected his appeal, he was recalled onto 
active duty for a period of one year.  His claim was held in 
abeyance until he was released from active duty.  The appellant's 
most recent period of active duty service has been reflected in 
the bifurcation of the two increased rating claims on the front 
page of this action.  Subsequent to his return, the appellant 
provided testimony before the undersigned Veterans Law Judge 
(VLJ) in May 2010.  A transcript of that hearing was prepared and 
has been included in the claims folder for review.  

The  issues of entitlement to increased evaluations for 
bilateral hearing loss and a left knee disability, along 
with entitlement to service connection for a bilateral eye 
disability to include macular degeneration, have been 
raised by the record, but they have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over these issues, 
and they are referred to the AOJ for appropriate 
development and action.  

The increased rating issues involving disabilities of the lumbar 
and cervical segments of the spine are addressed in the REMAND 
portion of the decision below and they are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On May 24, 2010, prior to the promulgation of a decision in the 
appeal, the appellant provided testimony before the Board in 
which he stated that he was withdrawing his appeal on the issue 
of entitlement to service connection for the residuals of 
Legionnaire's disease.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue of entitlement to service 
connection for the residuals of Legionnaire's disease have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board may 
dismiss any appeal that fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2009).  
Withdrawal may be made by the appellant or by his or his 
authorized representative, except that a representative may not 
withdraw a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2009).

In May 2010, the appellant submitted notice to the VA, via his 
testimony before the undersigned, that he was withdrawing his 
appeal with respect to the issue involving the residuals of 
Legionnaire's disease.  As the appellant has withdrawn this 
appeal, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appellate issue and it is dismissed.


ORDER

Entitlement to service connection for the residuals of 
Legionnaire's disease is dismissed.  


REMAND

The appellant provided testimony before the undersigned VLJ, as 
noted above, in May 2010.  During that hearing, he averred that 
since last being seen by VA medical personnel, his service-
connected lower back and neck disabilities had become more 
severe.  Pursuant to VA's duty to assist, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  Where a 
claimant asserts that the disability in question has increased in 
severity since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 
121 (1991).  The Board therefore finds that comprehensive VA 
examinations of the lower back and neck are necessary to address 
the current level of disability of both conditions.  

To ensure that the VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, in accordance with 
the VCAA, and to ensure full compliance with due process 
requirements, this case must be REMANDED to the RO/AMC for the 
further development of evidence.  Thus, the case is REMANDED to 
the AMC/RO for the following development:

1.  The RO/AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive authority 
as it pertains to all of the issues now on 
appeal.

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2007 for his service-connected lower back 
and neck disabilities, and to furnish 
signed authorizations for release to the VA 
of private medical records in connection 
with each non-VA source identified.  Copies 
of the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
The RO/AMC is hereby put on notice that the 
appellant has received care via TRICARE and 
as such, the RO/AMC may have to request 
those records through the local military 
base located in the Miami Metropolitan 
Region.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2009).

3.  The appellant should be scheduled for 
VA orthopedic and neurological examinations 
of the cervical and lumbar segments of the 
spine.  The examination must be conducted 
by a physician; i.e., not a nurse 
practitioner, physicians' assistant, nurse, 
doctor of osteopathy, etcetera.  The 
purpose of the exams is to assess the 
severity and scope of the appellant's lower 
back and neck disabilities.  The physician 
should be provided a copy of this remand 
together with the appellant's complete and 
entire claims folder, and each examiner is 
asked to indicate whether he or she has 
reviewed the claims folder.  All 
appropriate tests should be conducted.

The orthopedist and neurologist should 
specifically comment on whether the 
appellant now suffers from degenerative 
joint disease of the lumbar and cervical 
segments of the spine, as has been 
suggested by the private treatment records, 
along with any other manifestations and 
symptoms produced by the disabilities.  
Readings should be obtained concerning the 
appellant's range of motion of the lower 
back and neck, and any limitation of 
function of the parts affected by 
limitation of motion.  The examiners should 
also be asked to include the normal ranges 
of motion of the lower back and neck.  
Additionally, the examiners should be 
requested to determine whether the lower 
back and neck exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the degree 
of additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess fatigability, 
or incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

If the neurologist and orthopedist 
determine that the appellant is now 
suffering intervertebral disc syndrome of 
the lumbar and cervical segments of the 
spine, the examiners should discuss the 
total duration of any incapacitating 
episodes (number of days) in the past 
twelve (12) months, as well as comment on 
any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician.  
Chronic orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  Comments should also be 
provided by both examiners as to whether 
the appellant experiences symptoms 
compatible with severe, recurring attacks, 
with intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.

Based on the examination of the appellant 
and a review of the claims file, the 
examiners are also requested to describe in 
detail any present manifestations of nerve 
injury or involvement (upper and lower 
extremities) to include the presence or 
absence of partial/ complete paralysis, 
neuritis, or neuralgia, as well as a 
description of the affected nerves.  The 
examiners must differentiate between the 
nerves that have been affected as a result 
of the disabilities affecting the lower 
back and neck and the nerves that are 
affected as a result of the appellant's 
service-connected bilateral carpal tunnel 
syndrome.  

The claims folder and this Remand must be 
made available to the examiners for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

4.  The RO/AMC should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. Specific attention is 
directed to the reports of examination.  If 
the requested reports do not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the RO/AMC should 
readjudicate the claims now on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
accredited representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The purpose of the examinations requested in this 
remand is to obtain information or evidence (or both), which may 
be dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


